                                                                                         MAR 1 i t.GZJ
                                 . UNITED STATES DISTRICT co l' '                             . URT
                                SOUTHERN DISTRICT OF CALIFOR IA CLER� us_             ��6�T ic £ ��uF?.��-}�
                                                                 Ol)Tf·il:-J·li...lDIS • �             O _. --
                                                                                                  ___,;;;..
                                                               S
                                                                                . ,.,.     __   .. �...... ---

                                                                 Case No. 20-CR-862-GPC-4

                                             Plaintiff,
                         vs.
                                                                 JUDGMENT OF DISMISSAL
JOSE LUIS ECHEVERRIA-MARTINEZ (4)

                                          Defendant.


IT APPEARING that the defendant is now entitled to_ be discharged for the reason that:

      an indictment has been filed in another case against the defendant and the Court has
      granted the motion of the Government for dismissal of this case, without prejudice; or
 □    the Court has dismissed the case for unnecessary delay; or

 □    the Court has granted the motion of the Government for dismissal, without prejudice; or

 □    the Court has granted the motion of the defendant for a judgment of acquittal; or

 □    a jury has been waived, and the Court has found the defendant not

 □    the jury has returned its verdict, finding the defendant not guilty;

      of the offense(s) as charged in the lndictment'Information:
      Ct 1- 8:1326(a),(b) - Removed Alien Found in the United States (Felony)




Dated:    3} /').. / ,';lo,o
                                                          Hon. Allison H. Goddard ·
                                                          United States Magistrate Judge
